DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/12/2021 has been entered.

Response to Arguments
Applicant's arguments, see Remarks filed 02/12/2021, regarding the rejection of the claims under 35 U.S.C. 103, particularly in view of Pradeep (US 2018/0232608), as modified by McKinnon (US 2015/0254510), have bene fully considered but are moot because they do not apply to the new combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8-9, 14, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pradeep et al (US 2018/0232608), in view of Garg et al (US 2010/0103281).
Regarding Claim 1, Pradeep teaches a system (Fig. 4) for resolving object identification in an image ([0080], Fig. 9, associating a semantic identifier with an object located in an environment), comprising: a camera disposed in a room, the camera configured to capture at least one image of the room including at least two objects ([0081], Fig. 9, at 902 the method 900 may include generating a 3D model of an environment comprising an object, [0040], base computing device 300 comprises one or more microphones 310 and one or more image sensors 312 that may be utilized to capture image data 318 which may be utilized to generate a three-dimensional (3D) model 322 of a physical environment, image sensors 312 may comprise RGB cameras, IR sensors and/or other optical sensors. Image sensors 312 may capture image data 318 in the form of color, IR or other light information from the physical environment surrounding the sensors);
an object recognition component configured to identify objects from an image ([0048], object recognition system comprising an image classifier may be used to construct the 3D model 322 of the environment, image classifier may outline one or more objects 338 in the image);
a model generator configured to generate a three-dimensional representation of the room ([0081], Fig. 9, at 908 the method 900 may include sending rendered images of the 3D model of the environment to the user computing device);

wherein the at least one question is generated based on information known about the room from the model generator, and is phrased such that the identification can be resolved ([0071-0073], based on mapping the position data 330 and associating the semantic identifier 334 with a smart object, the base computing device 300 may ask the user if she would like the device to connect to the smart object, base computing device 104 may broadcast a query to the user 102, “Would you like me to learn how to connect to the living room lamp?” upon receiving affirmative user input, the base computing device 104 the may start a binding process to communicatively couple to the lamp 118, base computing device 300 may perform corresponding transformations to update the 3D model 322 of its surrounding environment and the 3D location(s) of object(s) 338 in the environment relative to its updated location/orientation, if lamp 118 is moved outside of the field of view 140 of the base computing device 104, the base computing device may provide audio output that communicates, “I can no longer see the living room lamp.” (~formulate any number of questions regarding objects in the environment, changes in their location, and control of objects in the environment)), 
the question and answer system further configured to receive an answer to the at least one question ([0082], Fig. 9, at 916, the method 900 may include wherein the image data comprises an image of the object, and the position data is derived from a touch selection of the object image displayed on the user computing device, at 918, the method 900 may include wherein the semantic identifier is derived from voice input provided with the touch selection), and based on the answer resolve the identification ([0083], Fig. 9, method 900 may include mapping the position data to a 3D 
wherein the system is configured to change at least one property of the at least two objects based upon resolution of the identification ([0070], an object 338 may comprise a smart object that may be capable of communicatively coupling to base computing device 300 to enable the device to control the smart object, initially the base computing device 300 may not be communicatively coupled to a smart object 338, after mapping the position data 330 to the 3D location 322 of the smart object 338 and associating the semantic identifier 334 with the object, the base computing device 300 may establish a communicative coupling with the object (~able to control/change device properties based on user response), the television 112, speakers 114, motorized curtains 116, and/or lamp 118 may be smart objects (~can control any number of objects in room based on user response/command once object has been identified) [0053], user 102 may speak to the base computing device 104 and provide a command: “Hey computer, for the next week turn on the living room lamp at 5:00 pm and turn it off at 5:00 am.” the user may want to semantically identify the lamp 118 as “the living room lamp”).
Pradeep fails to teach wherein resolving object identification comprises identifying at least two objects that are visually similar; and an ambiguity detector configured to determine an ambiguity in a position of the at least two objects, wherein the ambiguity is based on that a location of the at least two objects cannot be programmatically determined from the at least one image and no other location information about the at least two objects apart from the at least one image is available at a time the ambiguity is determined; and providing at least one question based on the determined ambiguity, and based on the answer resolve the ambiguity.

an ambiguity detector configured to determine an ambiguity in a position of the at least two objects, wherein the ambiguity is based on that a location of the at least two objects cannot be programmatically determined from the at least one image and no other location information about the at least two objects apart from the at least one image is available at a time the ambiguity is determined ([0105-0107], Fig. 8, if there are multiple skin cluster present in skin map image processor 130 checks whether one of the skin clusters is at least one-third (or some reasonably large size) the size of the captured image, if YES, step 860 image processor 130 concludes that skin cluster with at least one third size represents a face (~no ambiguity), if NO, step 880, image processor 130 selects the face of interest based on user input (~ambiguity)); and 
providing at least one question based on the determined ambiguity, and based on the answer resolve the ambiguity ([0107], Fig. 8, step 880 image processor 130 selects the face of interest based on user input, image processor 130 may display a rectangle surrounding each of the faces, and receive an input from user via input interface 160 indicating which of the rectangles should be used as a basis for auto-focusing).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the three-dimensional modeling of objects within an environment based on user input resolving both positional data and semantic identification of detected objects, as taught in Pradeep, to further include distinguishing between detected objects having visual similarity based on input received from the user, as taught in Garg, in order to enhance the performance and accuracy of the imaging device (See
Regarding Claim 6, Pradeep, as modified by Garg, teaches all aspects of the claimed invention as disclosed in Claim 1 above. Pradeep further teaches wherein the model generator generates the three dimensional representation of the room from a video capture of the room ([0081-0083], Fig. 9, at 906, the method 900 may include sending a video stream of the environment captured by an image sensor of the base computing device, at 912, the method 900 may include receiving user input comprising position data of the object and the semantic identifier, at 924, the method 900 may include mapping the position data to a 3D location in the 3D model at which the object is located (~update/generate 3D model based on user interaction with video stream of environment)).
Regarding Claim 8, Pradeep, as modified by Garg, teaches all aspects of the claimed invention as disclosed in Claim 1 above. Pradeep further teaches wherein the change to at least one property turns on a feature of one of the objects and turns off the feature on another of the objects ([0070], an object 338 may comprise a smart object that may be capable of communicatively coupling to base computing device 300 to enable the device to control the smart object, initially the base computing device 300 may not be communicatively coupled to a smart object 338, after mapping the position data 330 to the 3D location 322 of the smart object 338 and associating the semantic identifier 334 with the object, the base computing device 300 may establish a communicative coupling with the object (~able to control/change device properties based on user response), the television 112, speakers 114, motorized curtains 116, and/or lamp 118 may be smart objects (~can control any number of objects in room based on user response/command once object has been identified
Regarding Claim 9, Pradeep teaches a method (Fig. 9) for resolving identification of objects in an image ([0080], Fig. 9, associating a semantic identifier with an object located in an environment), the method comprising:
generating a three dimensional representation of a room ([0081], Fig. 9, at 902 the method 900 may include generating a 3D model of an environment comprising an object, [0040], base computing device 300 comprises one or more microphones 310 and one or more image sensors 312 that may be utilized to capture image data 318 which may be utilized to generate a three-dimensional (3D) model 322 of a physical environment, image sensors 312 may comprise RGB cameras, IR sensors and/or other optical sensors. Image sensors 312 may capture image data 318 in the form of color, IR or other light information from the physical environment surrounding the sensors);
identifying a plurality of objects in the room from at least one image of the room ([0048], object recognition system comprising an image classifier may be used to construct the 3D model 322 of the environment, image classifier may outline one or more objects 338 in the image);
generating, programmatically, at least one question based on the determined identification ([0082], Fig. 9, at 912, the method 900 may include receiving user input comprising position data of the object and the semantic identifier, at 914, the method 900 may include receiving the position data from the user computing device), wherein the at least one question is generated based on information known about the room, and is phrased such that the identification can be resolved by an answer to the question ([0071-0073], based on mapping the position data 330 and associating the semantic identifier 334 with a smart object, the base computing device 300 may ask the user if she would like the device to connect to the smart object, base computing device 104 may broadcast a query to the user 102, “Would you like me to learn how to connect to the living room lamp?” upon receiving affirmative user input, the base computing device 104 the may start a binding process to communicatively couple to the lamp 118, base computing device 300 may perform corresponding transformations to update the 3D model 322 of ~formulate any number of questions regarding objects in the environment, changes in their location, and control of objects in the environment));
receiving from a user an answer to the question ([0082], Fig. 9, at 916, the method 900 may include wherein the image data comprises an image of the object, and the position data is derived from a touch selection of the object image displayed on the user computing device, at 918, the method 900 may include wherein the semantic identifier is derived from voice input provided with the touch selection, [0083], Fig. 9, method 900 may include mapping the position data to a 3D location in the 3D model at which the object is located, at 926, the method 900 may include performing object recognition to determine that the object is a known object, at 928, the method 900 may include associating the semantic identifier with the object based at least on mapping the position data to the 3D location of the object);
selecting one of the at least two objects based on the answer to the question received from the user; and modifying at least one property of the at least two objects based upon the selection of one of the at least two objects ([0070], an object 338 may comprise a smart object that may be capable of communicatively coupling to base computing device 300 to enable the device to control the smart object, initially the base computing device 300 may not be communicatively coupled to a smart object 338, after mapping the position data 330 to the 3D location 322 of the smart object 338 and associating the semantic identifier 334 with the object, the base computing device 300 may establish a communicative coupling with the object (~able to control/change device properties based on user response), the television 112, speakers 114, motorized curtains 116, and/or lamp 118 may be smart objects (~can control any number of objects in room based on user response/command once object has been identified) [0053], user 102 may speak to the base computing device 104 and provide a command: “Hey computer, for the next week turn on the living room lamp at 5:00 pm and turn it off at 5:00 am.” the user may want to semantically identify the lamp 118 as “the living room lamp”).
Pradeep fails to teach wherein resolving object identification comprises determining that at least two objects in the plurality of objects are visually similar, and a position of the at least two objects is ambiguous, where the ambiguity is based on that a location of the at least two objects cannot be programmatically determined from the at least one image and no other location information about the at least two objects apart from the at least one image is available at a time the ambiguity is determined; and generating at least one question based on the determined ambiguity such that the ambiguity can be resolved by an answer to the question.
In the same field of endeavor, Garg teaches wherein resolving object identification comprises determining that at least two objects in the plurality of objects are visually similar ([0104], Fig. 8, step 830 image processor 130 checks whether there are multiple skin clusters present in skin map), and 
a position of the at least two objects is ambiguous, where the ambiguity is based on that a location of the at least two objects cannot be programmatically determined from the at least one image and no other location information about the at least two objects apart from the at least one image is available at a time the ambiguity is determined ([0105-0107], Fig. 8, if there are multiple skin cluster present in skin map image processor 130 checks whether one of the skin clusters is at least one-third (or some reasonably large size) the size of the captured image, if YES, step 860 image processor 130 concludes that skin cluster with at least one third size represents a face (~no ambiguity), if NO, step 880, image processor 130 selects the face of interest based on user input (~ambiguity)); and 
generating at least one question based on the determined ambiguity such that the ambiguity can be resolved by an answer to the question ([0107], Fig. 8, step 880 image processor 130 selects the face of interest based on user input, image processor 130 may display a rectangle surrounding each of 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the three-dimensional modeling of objects within an environment based on user input resolving both positional data and semantic identification of detected objects, as taught in Pradeep, to further include distinguishing between detected objects having visual similarity based on input received from the user, as taught in Garg, in order to enhance the performance and accuracy of the imaging device (See Garg [0005-0006])
Regarding Claim 14, Pradeep, as modified by Garg, teaches all aspects of the claimed invention as disclosed in Claim 9 above. Pradeep further teaches wherein generating a three dimensional model generates the three dimensional representation of the room from a video capture of the room ([0081-0083], Fig. 9, at 906, the method 900 may include sending a video stream of the environment captured by an image sensor of the base computing device, at 912, the method 900 may include receiving user input comprising position data of the object and the semantic identifier, at 924, the method 900 may include mapping the position data to a 3D location in the 3D model at which the object is located (~update/generate 3D model based on user interaction with video stream of environment)).
Regarding Claim 16, Pradeep, as modified by Garg, teaches all aspects of the claimed invention as disclosed in Claim 9 above. Pradeep further teaches wherein modifying at least one property further comprises: turning on a feature of one of the objects; and turning off the feature on another of the objects ([0070], an object 338 may comprise a smart object that may be capable of communicatively coupling to base computing device 300 to enable the device to control the smart object, initially the base computing device 300 may not be communicatively coupled to a smart object 338, after mapping the position data 330 to the 3D location 322 of the smart object 338 and associating the semantic identifier 334 with the object, the base computing device 300 may establish a communicative coupling ~able to control/change device properties based on user response), the television 112, speakers 114, motorized curtains 116, and/or lamp 118 may be smart objects (~can control any number of objects in room based on user response/command once object has been identified) [0053], user 102 may speak to the base computing device 104 and provide a command: “Hey computer, for the next week turn on the living room lamp at 5:00 pm and turn it off at 5:00 am.” the user may want to semantically identify the lamp 118 as “the living room lamp”).
Regarding Claim 17, Pradeep teaches a computer program product having computer executable instructions ([0085-0086]), that when executed by one or more computing devices cause the computing devices ([0080], Fig. 9, associating a semantic identifier with an object located in an environment) to:
generate a three dimensional representation of a room ([0081], Fig. 9, at 902 the method 900 may include generating a 3D model of an environment comprising an object, [0040], base computing device 300 comprises one or more microphones 310 and one or more image sensors 312 that may be utilized to capture image data 318 which may be utilized to generate a three-dimensional (3D) model 322 of a physical environment, image sensors 312 may comprise RGB cameras, IR sensors and/or other optical sensors. Image sensors 312 may capture image data 318 in the form of color, IR or other light information from the physical environment surrounding the sensors);
identify a plurality of objects in the room from at least one image of the room ([0048], object recognition system comprising an image classifier may be used to construct the 3D model 322 of the environment, image classifier may outline one or more objects 338 in the image);
generate at least one question based on the determined identification ([0082], Fig. 9, at 912, the method 900 may include receiving user input comprising position data of the object and the semantic identifier, at 914, the method 900 may include receiving the position data from the user computing device), wherein the at least one question is generated based on information known about the room, and is phrased such that the identification can be resolved by an answer to the question ([0071-0073], ~formulate any number of questions regarding objects in the environment, changes in their location, and control of objects in the environment));
receive from a user an answer to the question ([0082], Fig. 9, at 916, the method 900 may include wherein the image data comprises an image of the object, and the position data is derived from a touch selection of the object image displayed on the user computing device, at 918, the method 900 may include wherein the semantic identifier is derived from voice input provided with the touch selection, [0083], Fig. 9, method 900 may include mapping the position data to a 3D location in the 3D model at which the object is located, at 926, the method 900 may include performing object recognition to determine that the object is a known object, at 928, the method 900 may include associating the semantic identifier with the object based at least on mapping the position data to the 3D location of the object);
select one of the at least two objects based on the answer to the question received from the user; and modify at least one property of the at least two objects based upon the selection of one of the at least two objects ([0070], an object 338 may comprise a smart object that may be capable of communicatively coupling to base computing device 300 to enable the device to control the smart ~able to control/change device properties based on user response), the television 112, speakers 114, motorized curtains 116, and/or lamp 118 may be smart objects (~can control any number of objects in room based on user response/command once object has been identified) [0053], user 102 may speak to the base computing device 104 and provide a command: “Hey computer, for the next week turn on the living room lamp at 5:00 pm and turn it off at 5:00 am.” the user may want to semantically identify the lamp 118 as “the living room lamp”).
Pradeep fails to teach wherein resolving object identification comprises determining that at least two objects in the plurality of objects are visually similar and a position of the at least two objects is ambiguous, wherein the ambiguity is based on that a location of the at least two objects cannot be programmatically determined from the at least one image.
Pradeep fails to teach wherein resolving object identification comprises determining that at least two objects in the plurality of objects are visually similar and a position of the at least two objects is ambiguous, wherein the ambiguity is based on that a location of the at least two objects cannot be programmatically determined from the at least one image and no other location information about the at least two objects apart from the at least one image is available at a time the ambiguity is determined; and generating at least one question based on the determined ambiguity, such that the ambiguity can be resolved by an answer to the question.
In the same field of endeavor, Garg teaches wherein resolving object identification comprises determining that at least two objects in the plurality of objects are visually similar ([0104], Fig. 8, step 830 image processor 130 checks whether there are multiple skin clusters present in skin map) and 
~no ambiguity), if NO, step 880, image processor 130 selects the face of interest based on user input (~ambiguity)); and 
generating at least one question based on the determined ambiguity, such that the ambiguity can be resolved by an answer to the question ([0107], Fig. 8, step 880 image processor 130 selects the face of interest based on user input, image processor 130 may display a rectangle surrounding each of the faces, and receive an input from user via input interface 160 indicating which of the rectangles should be used as a basis for auto-focusing).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the three-dimensional modeling of objects within an environment based on user input resolving both positional data and semantic identification of detected objects, as taught in Pradeep, to further include distinguishing between detected objects having visual similarity based on input received from the user, as taught in Garg, in order to enhance the performance and accuracy of the imaging device (See Garg [0005-0006])
Regarding Claim 20, Pradeep, as modified by Garg, teaches all aspects of the claimed invention as disclosed in Claim 17 above. Pradeep further teaches wherein the instructions to modify at least one property further comprise instructions to: turn on a feature of one of the objects; and turn off the feature on another of the objects ([0070], an object 338 may comprise a smart object that may be capable of communicatively coupling to base computing device 300 to enable the device to control the ~able to control/change device properties based on user response), the television 112, speakers 114, motorized curtains 116, and/or lamp 118 may be smart objects (~can control any number of objects in room based on user response/command once object has been identified) [0053], user 102 may speak to the base computing device 104 and provide a command: “Hey computer, for the next week turn on the living room lamp at 5:00 pm and turn it off at 5:00 am.” the user may want to semantically identify the lamp 118 as “the living room lamp”).

Claims 2-5, 10-13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pradeep et al (US 2018/0232608), in view of Garg et al (US 2010/0103281), and further in view of Anderson et al (US 2019/0005673).
Regarding Claim 2, Pradeep, as modified by Garg, teaches all aspects of the claimed invention as disclosed in Claim 1 above. While Pradeep, as modified by Garg, teaches object identification and positioning (Pradeep, Fig. 9, [0081-0083]) by distinguishing the identification and location of at least two detected objects that are visually similar (Garg, [0104-0105]), the combination fails to teach wherein the object recognition component identifies at least reference object in the room, wherein the reference object is not the detected objects.
In the same field of endeavor, determining the orientation of recognized objects, Anderson teaches wherein the object recognition component identifies at least reference object in the room, wherein the reference object is not the detected objects ([0031-0032], using video image data to determine locations of the subject's head and the target object, determining an orientation of the anatomical feature based on the location of the anatomical feature and the location of the target ~target is reference object and anatomical features of subject’s head are detected objects to be recognized within the image)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the three-dimensional modeling of objects within an environment based on user input resolving both positional data and semantic identification of detected objects, as taught in Pradeep, modified by Garg, to further include consideration of the orientation and location of recognized objects in reference to known targets within the same environment and field of view, as taught in Anderson, in order to provide continuous refinement and training of recognition systems and machine learning data allowing for more accurate adaptive recognition models. (See Anderson [0004])
Regarding Claim 3, Pradeep, as modified by Garg and Anderson, teaches all aspects of the claimed invention as disclosed in Claim 2 above. Anderson further teaches wherein the reference object is in a known location within the room ([0032], Fig. 3, determining a location of the target within the environment 308, determining an orientation of the anatomical feature based on the location of the anatomical feature and the location of the target 310).
Regarding Claim 4, Pradeep, as modified by Garg and Anderson, teaches all aspects of the claimed invention as disclosed in Claim 2 above. Anderson further teaches wherein the at least one question is based on the reference object ([0032], Fig. 3, prompting the subject to look toward a target within the environment 306, operations may also include determining a location of the target within the environment 308, determining a second vector representing a distance to the target, determining an orientation of the anatomical feature based on the location of the anatomical feature and the location of the target 310, for example, determining a third vector representing the direction the anatomical feature is oriented towards).
Regarding Claim 5, Pradeep, as modified by Garg and Anderson, teaches all aspects of the claimed invention as disclosed in Claim 3 above. Anderson further teaches wherein the at least one 
Regarding Claim 10, Pradeep, as modified by Garg, teaches all aspects of the claimed invention as disclosed in Claim 9 above. While Pradeep, as modified by Garg, teaches object identification and positioning (Pradeep, Fig. 9, [0081-0083]) by distinguishing the identification and location of at least two detected objects that are visually similar (Garg, [0104-0105]), the combination fails to teach identifying at least reference object in the room, wherein the reference object is not the detected objects.
In the same field of endeavor, determining the orientation of recognized objects, Anderson teaches identifying at least reference object in the room, wherein the reference object is not the detected objects ([0031-0032], using video image data to determine locations of the subject's head and the target object, determining an orientation of the anatomical feature based on the location of the anatomical feature and the location of the target (~target is reference object and anatomical features of subject’s head are detected objects to be recognized within the image)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the three-dimensional modeling of objects within an environment based on user input resolving both positional data and semantic identification of detected objects, as taught in Pradeep, modified by Garg, to further include consideration of the orientation and location of recognized objects in reference to known targets within the same environment and field of view, as taught in Anderson, in order to provide continuous refinement and training of recognition systems and machine learning data allowing for more accurate adaptive recognition models. (See
Regarding Claim 11, Pradeep, as modified by Garg and Anderson, teaches all aspects of the claimed invention as disclosed in Claim 10 above. Anderson further teaches wherein the reference object is in a known location within the room ([0032], Fig. 3, determining a location of the target within the environment 308, determining an orientation of the anatomical feature based on the location of the anatomical feature and the location of the target 310).
Regarding Claim 12, Pradeep, as modified by Garg and Anderson, teaches all aspects of the claimed invention as disclosed in Claim 10 above. Anderson further teaches wherein the at least one question is based on the reference object ([0032], Fig. 3, prompting the subject to look toward a target within the environment 306, operations may also include determining a location of the target within the environment 308, determining a second vector representing a distance to the target, determining an orientation of the anatomical feature based on the location of the anatomical feature and the location of the target 310, for example, determining a third vector representing the direction the anatomical feature is oriented towards).
Regarding Claim 13, Pradeep, as modified by Garg and Anderson, teaches all aspects of the claimed invention as disclosed in Claim 11 above. Anderson further teaches wherein the at least one question is based on the known location of the reference object ([0032], Fig. 3, prompting the subject to look toward a target within the environment 306, operations may also include determining a location of the target within the environment 308, determining a second vector representing a distance to the target, determining an orientation of the anatomical feature based on the location of the anatomical feature and the location of the target 310, for example, determining a third vector representing the direction the anatomical feature is oriented towards).
Regarding Claim 18, Pradeep, as modified by Garg, teaches all aspects of the claimed invention as disclosed in Claim 17 above. While Pradeep, as modified by Garg, teaches object identification and positioning (Pradeep, Fig. 9, [0081-0083]) by distinguishing the identification and location of at least two 
In the same field of endeavor, determining the orientation of recognized objects, Anderson teaches identifying at least reference object in the room, wherein the reference object is not the detected objects ([0031-0032], using video image data to determine locations of the subject's head and the target object, determining an orientation of the anatomical feature based on the location of the anatomical feature and the location of the target (~target is reference object and anatomical features of subject’s head are detected objects to be recognized within the image)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the three-dimensional modeling of objects within an environment based on user input resolving both positional data and semantic identification of detected objects, as taught in Pradeep, modified by Garg, to further include consideration of the orientation and location of recognized objects in reference to known targets within the same environment and field of view, as taught in Anderson, in order to provide continuous refinement and training of recognition systems and machine learning data allowing for more accurate adaptive recognition models. (See Anderson [0004])
Regarding Claim 19, Pradeep, as modified by Garg and Anderson, teaches all aspects of the claimed invention as disclosed in Claim 18 above. Anderson further teaches wherein the reference object is in a known location within the room ([0032], Fig. 3, determining a location of the target within the environment 308, determining an orientation of the anatomical feature based on the location of the anatomical feature and the location of the target 310), wherein the at least one question is based on the reference object, and wherein the at least one question is based on the known location of the reference object ([0032], Fig. 3, prompting the subject to look toward a target within the environment 306, operations may also include determining a location of the target within the environment 308, determining a second vector representing a distance to the target, determining an orientation of the .

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pradeep et al (US 2018/0232608), in view of Garg et al (US 2010/0103281), and further in view of Aarts et al (US 2012/0183204).
Regarding Claims 7 and 15, Pradeep, as modified by Garg, teaches all aspects of the claimed invention as disclosed in Claims 3 and 14 above. The combination fails to teach wherein a 3D vector indicative of a floor of the room is added to the three dimensional representation of the room.
In the same field of endeavor, Aarts teaches wherein a 3D vector indicative of a floor of the room is added to the three dimensional representation of the room ([0041-0042], vector x consists of the dimensions of the room in the form of the locations in 3D of the floor corner points and the physical room height h, a virtual three-dimensional representation of the room in the image 400 is stored in memory 210 of the computer 102 along the optimal vector x, which defines the dimensions of the room, and the information previously gathered in step 508 that defines the appearance of the room).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the three-dimensional modeling of objects within an environment based on user input resolving both positional data and semantic identification of detected objects, as taught in Pradeep, modified by Garg, to further include insertion of vector data into the three-dimensional model defining the dimensions and orientation of the room itself, as taught in Aarts, in order to provide conversion between two-dimensional image data and a three-dimensional model with accurate dimensions providing more realistic representations of the room. (See Aarts [0003-0004])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803.  The examiner can normally be reached on M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARGARET G MASTRODONATO/               Primary Examiner, Art Unit 2641